FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HE HUANG,                                        No. 07-75046

               Petitioner,                       Agency No. A097-359-924

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       He Huang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence, Guo v. Ashcroft, 361 F.3d
1194, 1199 (9th Cir. 2004), and we grant the petition for review, and remand.

      Substantial evidence does not support the agency’s adverse credibility

determination because the inconsistencies identified by the agency regarding how

Huang obtained his B-1 visa, whether his documents were mailed to him eight or

twelve months after his arrival in the United States, and whether the Chinese

doctor ordered two weeks of rest are minor and do not got to the heart of his claim

of religious persecution. See id. at 1201. Furthermore, lack of authentication of

Huang’s employment termination notice is an insufficient reason for deeming it

unreliable. See Wang v. INS, 352 F.3d 1250, 1254 (9th Cir. 2003). Finally,

because none of the agency’s adverse credibility findings is supported, Huang was

not required to provide corroboration. See Marcos v. Gonzales, 410 F.3d 1112,

1118 (9th Cir. 2005) (where an agency’s adverse credibility determination is

insufficiently supported, petitioner is not required to provide corroboration to

establish facts to which he testified).

      Accordingly, we grant the petition for review, and remand for the agency to

consider Huang’s claims for relief, taking his testimony as true. See Soto-Olarte v.

Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009); see also INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.

                                          2                                        07-75046